Citation Nr: 1443207	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has submitted statements from three separate private physicians linking his erectile dysfunction to his service-connected diabetes.  While two of the statements lack an elaborate rationale for their conclusion, a November 2012 statement by Dr. P. does in fact provide a detailed explanation as to his finding.  The physician states that erectile dysfunction is "not a condition that is associated with his back nor is it typically associated with back conditions in patients.  Looking at his past medical history it is at least as likely as not that his erectile dysfunction is due to his diabetes mellitus condition in my opinion....This is a typical complication and difficulty associated with diabetes."  In addition, the record contains an October 2010 statement from a VA nurse practitioner linking the Veteran's erectile dysfunction to his diabetes.

The Board notes a September 2009 VA examiner's opinion that the Veteran's erectile dysfunction is not a complication of diabetes.  The examiner's rationale was that the "acute onset of ED" is linked to the Veteran's traumatic injury to his back in 1994.  While the record seems to indicate that the Veteran actually injured his back in 1996, the examiner's opinion is noted.  However, when read in light of the multiple private opinions submitted by the Veteran, the VA nurse practitioner's opinion, and lay statements submitted by the Veteran and his wife, the Board finds that the preponderance of the evidence supports a finding that the Veteran's erectile dysfunction is related to his service-connected diabetes.  While not competent to testify as to the medical relationship between erectile dysfunction and diabetes, the Veteran and his wife are competent to testify as to the timeline of the Veteran's erectile dysfunction.  While their timelines vary somewhat, which the Veteran and his wife noted at his Travel Board hearing is likely due to the Veteran's failing memory, statements from both the Veteran and his wife support a finding that his erectile dysfunction is not in fact related to his 1996 back injury.  As a result, the Board finds that the medical and lay evidence supports a finding that the Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II.


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


